Citation Nr: 1241838	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a depressive disorder, to include as secondary to a service-connected lumbar spine disability.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a depressive disorder as the result of his service-connected lumbar spine disability.  For this reason, he believes his claim of service connection should be granted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened (aggravated) the disability for which service connection is sought.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The Veteran's current claim was received in February 2008, and thus, the revised provisions of 38 C.F.R. § 3.310 are for application in this case.

The Veteran was afforded a VA examination in February 2010.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified; and alcohol dependence in full sustained remission. 

The February 2010 VA examiner ultimately opined that it was less likely than not that the Veteran's service-connected lumbar spine disability caused his depression.  Her rationale was that it was unclear when the Veteran's depression began and there was no identifiable stressor.  Finally, the examiner stated that she had reviewed the July 2009 statement from the Veteran's private physician.  She reported that this statement was inconsistent with the Veteran's pain complaints on VA treatment records, because his pain had not increased significantly from February 2005 to August 2009 and as such, there was no clear correlation between pain and reported depressive symptoms.  The examiner acknowledged that there could be a link between depression and medical issues, but there generally needed to be evidence of an association between increased pain or physical limitations and onset of mood symptoms.  She did not find this correlation in the Veteran's claim file.

However, the examiner went on to state that although the Veteran's depression does not appear to have been caused by his lumbar spine disability, it was plausible that his current physical limitations could have mildly to moderately aggravated his depressive symptoms.  She went on to state that she could not effectively render an opinion on this matter as the Veteran's pain complaints had been relatively consistent over time.  She concluded that the extent of aggravation could not be determined without resorting to mere speculation, but provided no further explanation.

The United States Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

As the February 2010 VA examiner has provided an inadequate statement as to whether the Veteran's depressive disorder was aggravated by his service-connected lumbar spine disability, the claim should be remanded for an addendum opinion for clarification.  

Accordingly, the case is REMANDED for the following action:

1.	Forward the Veteran's claims file to the February 2010 VA examiner for an addendum opinion.  The examiner should review the claims file and provide the following opinions:

a)  Whether it is at least as likely as not that the Veteran's current depressive disorder was chronically worsened (aggravated) by his service-connected lumbar spine disability.  If it is determined that the Veteran's depressive disorder was aggravated by his lumbar spine disability, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

A complete rationale for any opinion expressed should be provided.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), or by a deficiency in the record (i.e. additional facts are required) or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the February 2010 VA examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).  

2.	After completing the above, and any other development deemed necessary, the Agency of Original Jurisdiction should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


